DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process of determining available activities or alternatively managing interactions between people without significantly more. 
The claim recites:
A method comprising: 
determining a contact out of plurality of contacts from an address book of a communication device for establishing communication; 
determining selection parameters corresponding to the contact, wherein the selection parameters are indicative of psychological factors associated with the contact, sociological factors associated with the contact, and environmental factors associated with the contact; 
generating a list of communication platforms based on the selection parameters, wherein the communication platforms in the list of communication platforms allow a user to effectively establish communication with the contact; 
generating an activity list and a place list based on the selection parameters, wherein the activity list provides a list of activities which the user and the contact can engage in and wherein the place list provides a list of places where the user and the contact can meet. 
The highlighted portion of the claim is directed to a mental process of determining a contact, determining factors associated with the contact, establishing communication, and a presenting a list of activities and a location to meet. The highlighted portion is also a method for managing interactions between people.
This judicial exception is not integrated into a practical application because there are no additional elements claimed. The limitations of the claims, take individually and together, are entirely directed to the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements claimed.
Dependent claims 2 – 7 and 9 – 15 merely extend and provide specifics to the abstract idea, but no further additional elements are claimed.

Claims 8 – 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the system claims do not have a physical or tangible form, and are directed to software per se (MPEP 2106.03).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kauwe (US 2015/0058324).

Regarding claim 1, Kauwe teaches:
A method comprising: 
determining a contact out of plurality of contacts from an address book of a communication device for establishing communication ([0085] – [0088]; friends and associates pools module); 
determining selection parameters corresponding to the contact, wherein the selection parameters are indicative of psychological factors associated with the contact, sociological factors associated with the contact, and environmental factors associated with the contact ([0068] – [0073]); 
generating a list of communication platforms based on the selection parameters, wherein the communication platforms in the list of communication platforms allow a user to effectively establish communication with the contact ([0097], [0103]); 
generating an activity list and a place list based on the selection parameters, wherein the activity list provides a list of activities which the user and the contact can engage in and wherein the place list provides a list of places where the user and the contact can meet ([0074] – [0081]).
Regarding claim 2, Kauwe teaches:
The method as claimed in claim 1, wherein the selection parameters are determined by a system and is based on at least one of location of user, time of communication, an event associated with the user, psychological factors, sociological factors, environmental factors ([0068] – [0073]).
Regarding claim 3, Kauwe teaches:
([0062]).
Regarding claim 4, Kauwe teaches:
The method as claimed in claim 3, wherein the attributes defined by the system are determined by accessing open source databases ([0065] – [0067]).
Regarding claim 5, Kauwe teaches:
The method as claimed in claim 1, wherein the method further comprises allotting a value for each mode of communication with the contact wherein the values are based on at least one of user preferences, relation of user with the contact, system defined preferences, location of user, location of contact, meeting schedule of the user, meeting schedule of the contact (FIG. 19; [0070] – [0073]).
Regarding claim 6, Kauwe teaches:
The method as claimed in claim 5, wherein the list of communication platforms is generated based on the allotted value (FIG. 19; [0070] – [0073]).
Regarding claim 7, Kauwe teaches:
The method as claimed in claim 6, wherein a communication with the contact is established via a communication platform selected from the list of communication platforms (FIG. 19; [0070] – [0073]).

Regarding claims 8 - 15, the device claims are rejected under similar rationale to the corresponding method subject matter above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Sharma (US 2011/0035455) – recommending communication modes
Sathish (US 2012/0117015) – rule-based recommendations and contact modes

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.